DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 4/22/19 and RCE filed 2/5/21. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
 
2.	Claims 1-27 are canceled.
3.	Claims 28-51 are newly added and pending.
	Claims 28-51 are rejected.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 28-51 have been considered but are moot in view of new grounds of rejection of the new set of claims. Applicant further Duan, Barak, Banda! and Fisher, alone or in combination, do not teach or describe each and every aspect of newly added claims 28-51.
The Examiner has modified the 103 references to further address the newly added claims. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 28-32, 34-40, 42-48 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al., (Duan), US PGPub. No.: 20140122619 as applied to claims above, in view of Zhang et al., (Zhang), US PGPub. No.: 20180054523.

 	As per claim 28, Duan teaches a computer-implemented method, comprising: 
exchanging one or more messages during a communication session, (The chatbot receives a plurality of input messages from a user and generates a plurality of output messages responsive to the plurality of input messages) (para. 14); wherein, when a message is exchanged, an attribute of the message is identified, (sender of message represents message attribute) (para. 98; Fig. 5); 
selecting a content element to display in a dynamic content area, wherein the selected content element is selected from a plurality of available content elements, (User input (selected) messages (content element) entered via dialog box 248 (dynamic content area) are displayed in output display 211; user has a plurality of available content elements one can display via myriad of combinations of user-generated messages 200 as context) (para. 53, 58; Fig. 2, 3A) and wherein the selected content element is selected based on having an attribute tag that corresponds to the attribute, (wherein the attribute tag that corresponds to the attribute is viewed as “user:” and the content element is viewed as the question or answer posed by the user, (Fig. 3A); 
displaying the selected content element in the dynamic content area of an interface, (content is first displayed in area 248 (dynamic content area)) (Fig. 2/248 and Fig. 3A/310A) wherein the interface includes a communication area and the dynamic content area, (dynamic content area can be area 2/248 (and Fig. 3A/310) and communication area can be area Fig. 2/211 and Fig. (3A/213)); wherein the communication area and the dynamic content area are distinct, (the areas are distinct/separated by space) (See Fig. 2 and Fig. 3A) and wherein the communication area displays the one or more messages, (Fig. 2/211 and Fig. 3A/213); and 
updating the communication area to display new messages and the dynamic content area to display new content elements selected based on attributes of the new messages, (note the edits and the new messages displayed, i.e. No, there are several available plans, One is free (310C)) (Fig. 3C, Fig. 5). User input messages entered via dialog box 248 are displayed in output display 211, thus viewed as updating as well) (Fig. 2).
Duan does not specifically teach continuously updating; wherein the communication area and the dynamic content area are continuously updated as the new messages are received.
However, Zhang teaches continuously updating; and wherein the communication area and the dynamic content area are continuously updated as the new messages are received, (The interface include different dialog boxes in which each side (chat user and the bot-assisted agent) can each enter their sentences (new messages) (820, 830, and 840); wherein the timestamps show continuously updated; dynamic content area (880) is also updated via numerical items entered, which can be sent by selecting send) (Fig. 8; para. 134).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duan and (Zhang: para. 134).

 	As per claim 29, the computer-implemented method of claim 28, Duan teaches further comprising: collecting a data set for training a machine learning model, (via knowledge entries (collected data) in a knowledge database (machine learning model); Chatbot messages are generated by chatbot system 108 by querying the input message from users in a knowledge base according to a certain set of rules, hence, learning model; via AI as well) (para. 14, 37, 39, 41); wherein collecting the data set includes storing the plurality of available content elements, (via knowledge database) (para. 14, 37, 39); and identifying an attribute associated with a content element included in the data set, wherein an attribute tag is stored in association with the content element included in the data set, and wherein the attribute tag associated with the content element included in the data set represents the attribute of the content element included in the data set, (attribute tag can be “user”; store and process myriad combinations of user-generated messages as context for additional future chatbot messages) (para. 39, Fig. 5).  

 	As per claim 30, the computer-implemented method of claim 28, Duan teaches wherein the new messages are displayed concurrently within the communication area with the new content elements in the dynamic content area, (wherein the new messages and the updated content elements (initially displayed in the dialog box) represent the same text, thus displayed concurrently) (para. 53, 62; Fig. 2).  
(Bot responds) (para. 80; Fig. 3A/310). 
   
 	As per claim 32, the computer-implemented method of claim 28, Duan teaches further comprising: evaluating the one or more messages, wherein evaluating the one or more messages includes automatically identifying responses based on the one or more messages, (The chatbot receives a plurality of input messages from a user and generates a plurality of output messages responsive to the plurality of input messages) (para. 14); and wherein the responses are identified using a machine learning model, (via knowledge entries (collected data) in a knowledge database (machine learning model); Chatbot messages are generated by chatbot system 108 by querying the input message from users in a knowledge base according to a certain set of rules, hence, learning model; via AI as well) (para. 14, 37, 39, 41); and displaying the responses in the communication area, (para. 53, 134; Fig. 2/211, Fig. 3A).  
	Duan does not specifically teach wherein the one or more messages are evaluated in real-time as the one or more messages are exchanged.
	However, Zhang teaches wherein the one or more messages are evaluated in real-time as the one or more messages are exchanged, (During the conversation between the virtual agent and the user, the virtual agent can analyze dialog states of the dialog and manage real-time tasks related to the dialog) (para. 55).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duan and (Zhang: para. 134).

 	As per claim 34, the computer-implemented method of claim 28, Duan teaches wherein the interface is associated with a website, wherein, when the website is being accessed, (merchant website) (para. 32) the communication area and the dynamic content area are displayed concurrently, (shown by Fig. 2/248 and 211). 
 
 	As per claim 35, the computer-implemented method of claim 28, Duan teaches wherein the content element corresponds to a website, a portion of a website, selectable content, a link to a website, or a link to content, (content element (words of messages) via the communication with chatbot system 108 (comprising content elements) can occur when user 102 is visiting one or more websites such as merchant website) (para. 32; Fig. 1, 2).    

 	As per claim 36, Duan teaches a system, comprising: one or more processors, (Fig. 6A; para. 26); and Page 3 of 9 76439151.1Appl. No. 16/390,896


Response to Office Action dated September 8, 2020 
memory, storing therein instructions, (claim 14; para. 26, 138, 140; Fig. 6B) that, as a result of being executed by the one or more processors, cause the system to (claim 14; para. 26, 138; Fig. 6A); The remainder of the limitations are rejected based on the analysis of claim 28 due to the similarity of the limitations.


 
 	As per claim 38, the system of claim 36, Duan teaches wherein the new messages are displayed concurrently within the communication area with the new content elements in the dynamic content area, (Fig. 2, 3A).
	Zhang also teaches the new messages are displayed concurrently within the communication area with the new content elements in the dynamic content area, (para. 134; Fig. 8)

 	As per claim 39, the system of claim 36, It is rejected based on the analysis of claim 31, due to the similarity of the limitations.  

 	As per claim 40, the system of claim 36, It is rejected based on the analysis of claim 32, due to the similarity of the limitations. 
 
  	As per claim 42, the system of claim 36, it is rejected based on the analysis of claim 34, due to the similarity of the limitations.
  
 	As per claim 43, the system of claim 36, it is rejected based on the analysis of claim 35, due to the similarity of the limitations.  

 (computer; comprises code/instruction/program; and memory (medium)) (claim 14; Fig. 6A; para. 26, 138).
The remainder of the limitations are rejected based on the analysis of claim 28, due to the similarity of the limitations.
 
 	As per claim 45, the non-transitory, computer-readable storage medium of claim 44, wherein the executable instructions further cause the computer system to: it is rejected based on the analysis of claim 29 due to the similarity of the limitations.
  
 	As per claim 46, the non-transitory, computer-readable storage medium of claim 44, it is rejected based on the analysis of claim 30 due to the similarity of the limitations.  

 	As per claim 47, the non-transitory, computer-readable storage medium of claim 44, it is rejected based on the analysis of claim 31, due to the similarity of the limitations. 
 
 	As per claim 48, the non-transitory, computer-readable storage medium of claim 44, it is rejected based on the analysis of claim 32 due to the similarity of the limitations.  

  
 	As per claim 51, the non-transitory, computer-readable storage medium of claim 44, it is rejected based on the analysis of claim 35 due to the similarity of the limitations.

8.	Claims 33, 41 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al., (Duan), US PGPub. No.: 20140122619 as applied to claims above, in view of Zhang et al., (Zhang), US PGPub. No.: 20180054523 and further in view of Fisher et al., (Fisher), US PGPub. No.: 20080172574.

 	As per claim 33, the computer-implemented method of claim 28, Duan teaches the communication area and the dynamic content area are displayed concurrently, (shown by Fig. 2/248 and 211).
Neither Duan nor Zhang specifically teach wherein the interface is associated with a native application, wherein, when the native application is executed, the communication area and content are displayed. 
However, Fisher teaches wherein the interface (Client technical support interface) (Fig. 16) is associated with a native application, (application) wherein, when the native application is executed, the communication area (Fig. 16/1601) and content (Fig. 16/1610) are displayed concurrently, (chat with a technical support agent while viewing (hence, concurrently) selected information in the user region) (para. 34, 189; Fig. 16).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duan, Zhang and Fisher so that the chat region 1601 provides a chat interface through which a customer can interact with an agent during a technical support session, and via contacting a technical support agent receiving a targeted solution to an identified problem (Fisher; para. 29, 189).

 	As per claim 41, the system of claim 36, It is rejected based on the analysis of claim 33, due to the similarity of the limitations. 

 	As per claim 49, the non-transitory, computer-readable storage medium of claim 44, it is rejected based on the analysis of claim 33 due to the similarity of the limitations.  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller. 20160070551, para. 107, 149, 192: Fig. 12.


See form 892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        3/24/21